Case: 2:19-cv-01976-JLG-CMV Doc #: 23-1 Filed: 03/19/19 Page: 1 of 2 PAGEID #: 424




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

MENG HUANG,

                                     Plaintiff,

v.

THE OHIO STATE UNIVERSITY and                         Case No. 2:18-cv-12727-VAR-DRG
GIORGIO RIZZONI,
                                                      HON. Victoria A. Roberts
                     Defendants.                      Magistrate Judge David R. Grand
_________________________________/




STIPULATED PROPOSED ORDER DISMISSING CERTAIN COUNTS OF
                PLAINTIFF’S COMPLAINT


          IT IS HEREBY ORDERED, this                   day of              , 2019, that the

following counts of Plaintiff’s Complaint (Dkt. 1) are dismissed with prejudice:

                 • Count A: racial harassment under Title IX;1

                 • Count I: battery;

                 • Count J: assault;

                 • Count K: intentional infliction of emotional distress;

                 • Count L: negligent infliction of emotional distress; and


1
    Plaintiff’s sexual harassment claim under Title IX is not dismissed.


4848-9670-6698
Case: 2:19-cv-01976-JLG-CMV Doc #: 23-1 Filed: 03/19/19 Page: 2 of 2 PAGEID #: 425




                 • Count N: defamation, except as to claims that Defendant Rizzoni

                   made Defamatory statements about Plaintiff to Ford employees.




                                                 _______________
                                                 Victoria A. Roberts
                                                 United States District Court Judge




4848-9670-6698
